DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/389,804 filed on June 24, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 24 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 was filed efore the mailing date of the notice of allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 1, 11, and 21, which were filed on June 24, 2022 with new versions as follows:
1.	(Currently Amended) A method comprising: 
obtaining, by a database platform comprising at least one hardware processor, query instructions for a query on a database, the query instructions comprising instructions for a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; 
generating, by the database platform, a query-execution plan based on the query instructions, the generating of the query-execution plan comprising: 
identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object; and 
replacing the instructions for the geospatial-function join with instructions for only: 
a single interval join that implements the implied interval-join predicate; and 
a filter that applies the geospatial-function predicate to an output of the single interval join; 
obtaining, by the database platform, query results of the query, the obtaining of the query results comprising 
returning, by the database platform, the query results in response to the query.

11.	(Currently Amended) A database platform comprising: 
at least one hardware processor; and 
one or more computer-storage media containing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
obtaining query instructions for a query on a database, the query instructions comprising instructions for a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; 
generating a query-execution plan based on the query instructions, the generating of the query-execution plan comprising: 
identifying an interval-join predicate that is implied by the geospatial- function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object; and 
replacing the instructions for the geospatial-function join with instructions for only: 
a single interval join that implements the implied interval-join predicate; and 
a filter that applies the geospatial-function predicate to an output of the single interval join; 
obtaining query results of the query, the obtaining of the query results comprising 
returning, by the database platform, the query results in response to the query.

21.	(Currently Amended) One or more computer-storage media containing instructions that, when executed by at least one hardware processor of a database platform, cause the at least one hardware processor to perform operations comprising: 
obtaining, by the database platform, query instructions for a query on a database, the query instructions comprising instructions for a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; 
generating, by the database platform, a query-execution plan based on the query instructions, the generating of the query-execution plan comprising: 
identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object; and 
replacing the instructions for the geospatial-function join with instructions for only: 
a single interval join that implements the implied interval-join predicate; and 
a filter that applies the geospatial-function predicate to an output of the single interval join; 
obtaining, by the database platform, query results of the query, the obtaining of the query results comprising 
returning, by the database platform, the query results in response to the query.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 11, and 21.
More specifically, the prior art of record does not specifically suggest the combination of “a query comprising instructions for a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation, generating a query-execution plan based on the query instructions comprising replacing the instructions for the geospatial-function join with instructions for only a single interval join that implements the implied interval-join predicate, and a filter that applies the geospatial-function predicate to an output of the single interval join” and all the other limitations recited in independent claims 1, 11, and 21.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 11, and 21 are allowed.  The dependent claims 2 to 10, 12 to 20, and 22 to 24, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169